Title: From James Madison to L., and Son Weeks, 26 August 1806
From: Madison, James
To: Weeks, L., and Son



Gentlemen.
Dept. of State, August 26. 1806.

It does not appear from the documents accompanying your letter of the 24 Ult. on what grounds the condemnation of the Brigantine Rebecca was pronounced.  It is therefore impracticable, at present to form an opinion upon the validity of it.  You ought however to be apprized that in general the Executive does not interpose in cases of capture until the usual appeals have been gone through by the parties themselves.  I am &c.

James Madison.

